PER CURIAM.
This appeal from the circuit court involves the question whether the fine powder known as “hydrate of alumina,” and manufactured from the crude mineral known as “bauxite,” should be classified for tariff purposes, under the free list of the tariff act of October 1, 1890, as bauxite, or as alumina, under paragraph 9 of tlie same act, and dutiable at six-tenths of one cent per .pound. The opinion of Judge Coxe (62 Fed. 150) states clearly and at length the various reasons which induced him to affirm the decision of the collector, and to hold that the article was not bauxite, but was dutiable under the name of “alumina.” In those reasons we fully concur. While the article, technically speaking, is hydrate of alumina, it sufficiently appears from the testimony taken for use before the circuit court that in common speech the terms “hydrate of alumina” and “alumina” are used as synonymous.
The decision of the circuit court is affirmed.